Case 1:16-cr-10305-NMG Document 442 Filed 08/25/21 Page 1 of 24

UNITED STATES DISTRICT COURT FOR THE DISTRICT OF

 

MASSACHUSETTS
United States of America 1:16-cr-10305-NMG
Plaintiff
-VS-
Martin Gottesfeld
Defendant .
9
AFFIDAVIT PS

I, Jeffrey S. Kane, Ph.D., of Vista, in San Diego, California, MAKE OATH AND SAY: THAT:

1.

wee

1
bas

hawt

 

# my

nS id So OY (20

a3
I am an Industrial/Organizational Psychologist (Ph.D., The University of Michigan,
M.A., University of Minnesota) with extensive education and experience in the use of
statistical methods and the design of research and evaluation projects. My education in
statistics and quantitative methods includes three 3 years of full-time graduate studies in
statistics, research design, and psychometrics at both the University of Minnesota and the
University of Michigan. I have served for 23 years as a university professor, encompassing the
rank of full professor of Industrial/Organizational Psychology at the California School of
Professional Psychology in Los Angeles, and the rank of associate professor of Management at
the University of Massachusetts, the University of North Carolina at Greensboro, the
University of Minnesota, Texas A&M University, and the Chinese University of Hong Kong.
I have held high level research positions in county, state, and federal government, and have

consulted extensively with private sector organizations for over 40 years.

I was the founder and editor of Human Resource Management Review, a major journal
devoted to conceptual contributions to the field of Human Resource Management. I have had
articles published in some of the leading professional journals, including Personnel
Psychology, Psychological Bulletin, Academy of Management Journal, Journal of

331340 STO NI
Gis
Case 1:16-cr-10305-NMG Document 442 Filed 08/25/21 Page 2 of 24

Management, and Human Relations, and 1 am the author of numerous book chapters. I have
furnished industrial/organizational psychology consulting services to numerous public and
private sector organizations in the areas performance appraisal, selection, compensation, and
HR software development, and have served as an expert witness in legal cases in which I was
called upon to provide extensive statistical analysis and expert testimony related to
employment discrimination, wage & hour law, staffing issues, wrongful termination, and

compensation.

Since 2006 I have been providing statistical analysis, research design, mathematical
modeling, management science, and litigation support/expert witness services to clients
worldwide through my firm, Professional Statistical Services. During this time I have
conducted the design and/or statistical analysis for hundreds of research studies worldwide in
fields ranging from psychology, medical science, biology, engineering, operations research,
linguistics, finance, and economics. Many of these studies have been published in major

journals, accepted as dissertations, or implemented to improve the operations of businesses.
My Curriculum Vitae is attached to this affidavit as Appendix 1.

2. I have reviewed Mr. Martin Gottesfeld’s “Expedited Motion for Release Pending
Appeal” (Case 1:16-cr-10305-NMG Document 441 Filed 08/13/21) in the case of United
States of America v. Martin Gottesfeld , 18-1669, 19-1043, 19-1107 (1° Cir.). Exhibit A
attached to this motion contains several probability calculations that I have been asked to
review for their accuracy. These are presented in paragraphs 19, 21, 22, 23, and 24 of this
exhibit. In what follows, I state my conclusions about the accuracy of these calculations. My
calculations to ascertain the accuracy of these calculations are presented in the Excel workbook

attached to this affidavit as Appendix 2.

3. In paragraph 19 of Mr. Gottesfeld’s Exhibit A he writes, “There were 21,600 possible
combinations of MJ designations for the six (6) above post-1993 BCH cases, i.e. excluding
Nadal-Ginard, the odds of MJs Bowler and Sorokin splitting them all, as they in fact did, are
1:1,350 or 0.074%. This is less likely than flipping a coin ten (10) times and getting only
heads.” Using his table of MJ designations for the post-1993 BCH cases, I recomputed all of
the results referenced in the statement quoted, with the following findings:
Case 1:16-cr-10305-NMG Document 442 Filed 08/25/21 Page 3 of 24

A. I confirm the accuracy of there being 21,600 possible combinations of MJ
designations for the 6 post-1993 cases;

B. My calculations found that there were 14 feasible combinations of Bowler and
Sirotkin being designated for the 6 cases, which resulted in a probability of
.000648. This is slightly lower than Mr. Gottesfeld’s figure of .00074. However,
this does not undermine, but rather reinforces, his conclusion that, “This is less
likely than flipping a coin ten (10) times and getting only heads,” the probability
of the latter being .000977.

4, In paragraph 21 of Mr. Gottesfeld’s Exhibit A he writes, “...the odds of MJs Bowler and
Sorokin splitting all or all but one of the seven (7) BCH cases, as they have done, remain
unlikely: 2:675 or 0.2963%.” Using his table of MJ designations for the seven BCH cases, I
recomputed the results referenced in the statement quoted. My calculations found that there
were 31 feasible combinations of Bowler and Sirotkin being designated for the 7 cases out of
108,000 possible combinations, which resulted in a probability of .000287. This was a
substantially lower probability than Mr. Gottesfeld reported. However, this does not
undennine, but rather reinforces, his conclusion that the likelihood of MJs Bowler and Sirotkin
splitting all or all but one of the 7 cases is lower than that of “...flipping a coin eight times and
getting only heads (.00391).” In fact, the probability I obtained is lower than that of getting

only heads in 11 consecutive coin flips.

5. In paragraph 22 of Mr. Gottesfeld’s Exhibit A he writes, “Excluding Nadal-Ginard, the
odds of MJ Bowler and any one other MJs splitting all of the latest six BCH cases, as
happened, are 1:180 or 0.556%.” Using the six entries for the post-1993 BCH cases in his table
of MJ designations, I recomputed the result offered in the statement quoted. My calculations
found that there were 120 feasible combinations of Bowler and one other MJ among the total
of 21,600 possible combinations of MJs for the six cases. This constitutes a probability of
.00556, which is identical to the result reported by Mr. Gottesfeld. Therefore, I confirm the
result he reported.

6. In paragraph 23 of Mr. Gottesfeld’s Exhibit A he writes, “...the odds ...of MJ Bowler
and any one other MJ splitting all or all but one of the seven (7) BCH cases, i.e. including
Nadal-Ginard, [are]: 1,159:54,000 or 2.1462962% or about 21.5 out of 1,000.” Using his table
Case 1:16-cr-10305-NMG Document 442 Filed 08/25/21 Page 4 of 24

of MJ designations for the seven BCH cases, I recomputed the results referenced in the
statement quoted. I interpreted the combinations to be selected to consist of all combinations of
Bowler designations plus MJs who could were available for assignment for at least N-1 of the
remaining cases not assigned to Bowler. This allowed up to one of the 7 cases not to be
assigned in considering whether a judge could be part of a valid combination with Bowler.
This was my best interpretation of the Mr. Gottesfeld’s specification for this result. My
calculations found 420 feasible combinations meeting my interpretation of the specification,
resulting in a probability of .00422 (420/108,000). This probability was less than 1/5 the level
reported by Mr. Gottesfeld. However, once again, my result does not undermine, but rather
reinforces, his conclusion that the probability of such combinations was lower than “... the
likelihood of flipping a coin five (5) times and receiving all heads [.03125].” In fact, the
likelihood of such combinations of MJ Bowler being involved in some combination with other
available MJs in these 7 cases (.00422) was lower than the likelihood of getting all heads in 7
consecutive coin flips (.00781).

In paragraph 24 of Mr. Gottesfeld’s Exhibit A he writes, “...the odds of randomly
designating MJ Bowler to at least three (3) of the latest six (6) BCH cases are 7:80 or 8.75%.”
Using his table of MJ designations for the seven BCH cases, I recomputed the results
referenced in the statement quoted. Given that the probabilities of being selected for
assignment to a case differs for each of the 6 cases, and that there are 20 combinations of 3
cases to which MJ Bowler could have been assigned out of the 6 most recent BCH cases under
consideration, the probabilities of the combinations of 3 extend over a range. This range runs
from .00466 to .0100. The best single estimate to use to characterize this range, since the
distribution is somewhat positively skewed is the median, which is .00683. This probability is
less than 1/12 the size of Mr. Gottesfeld’s estimate. It could be that he included the
occurrences of 4, 5, and 6 designations of MJ Bowler in his estimate, but this would not accord
with the fact that MJ Bowler was designated for exactly 3 of the 6 cases and it is that
likelihood which is at issue in his exhibit. Once again, my result does not undermine but rather
reinforces his conclusion in this paragraph of his exhibit that, “...it is reasonable to question
the randomness of that result.” In fact, such a result is much farther from random than his
tesult conveyed. In terms of coin tossing, the designation of MJ Bowler for 3 of these 6 cases
had a lower likelihood of occurring at random than the likelihood of getting all heads in 7
Case 1:16-cr-10305-NMG Document 442 Filed 08/25/21 Page 5 of 24

consecutive coin flips (.00781).

8. Although my results deviated to a degree from those of Mr. Gottesfeld in the majority of
instances that I examined, these deviations of my calculations from his in some cases were
modest and in all cases were in the direction of indicating that the case assignments for MJs
Bowler and Sirotkin were even less likely than Mr. Gottesfeld had calculated. In several cases,
these deviations were substantial (viz., the probability assuming random selection of MJs
Bowler and Sorokin splitting all or all but one of the seven (7) BCH cases under consideration,
the probability assuming random selection of MJ Bowler and any one other MJ splitting all or
all but one of the seven (7) BCH cases under consideration, and the probability assuming
tandom selection of three (3) of the latest six (6) BCH cases under consideration having been
assigned to MJ Bowler). These large deviations indicate that Mr. Gottesfeld’s results in these
latter cases substantially overstated the likelihoods of the patterns of MJ case assignments
referenced. Collectively, in my judgment it can be concluded that the case assignments of these
two MJs to the seven cases under consideration had been subjected to such distinctly non-

random influences as to justify the inference of intentionality.
Case 1:16-cr-10305-NMG Document 442 Filed 08/25/21 Page 6 of 24

 

A notary public or other officer completing this certificate verifies only the identity of the individual
who signed the document to which this certificate is attached, and not the truthfulness, accuracy, or

 

validity of that document.

 

 

STATE OF CALIFORNIA
COUNTY OF SAN DIEGO

Subscribed and sworn to (or affirmed) before me
on this Que day of Augusé _, 2021,

by Jeffrey S. Kane, Ph.D., who proved to me on the
basis of satisfactory evidence to be the person who ature)
appeared before me.
Jeffrey S. Kane, Ph.D.

Signature ae ee i

(Seal)

 

NOTARY PUBLIC
My Commission expires:

Feb, 7 2624 s

 
Case 1:16-cr-10305-NMG Document 442 Filed 08/25/21 Page 7 of 24

APPENDIX 1

Curriculum Vitae of Jeffrey S. Kane, Ph.D.
Case 1:16-cr-10305-NMG Document 442 Filed 08/25/21 Page 8 of 24

Curriculum Vitae

Jeffrey S. Kane

1979 Vineyard Avenue, Vista, CA 92081

PHONE: (626) 200-6873 Email: Orgdoctor@earthlink.net

EDUCATION:
B.S. Boston University, Public Relations and Communications
M.A. University of Minnesota, Industrial Relations
Ph.D. The University of Michigan, Organizational Psychology
PROFESSIONAL SOCIETIES:
American Psychological Association Society for Industrial/Organizational Psychology
Academy of Management Society for Judgment and Decision-making
EMPLOYMENT HISTORY:

2006—-Present Statistical Consultant: Through my firm, Professional Statistical Services,
providing services in the areas of statistical analysis, research design,
statistical modeling, survey research and preparation of reports on
findings, and litigation support and expert witness services to a wide range
of clients, including researchers in many different fields, business
organizations, attorneys, and dissertation students.

2007 - 2008 Principal Consultant, Litigation Support, Biddle Consulting Group.
Conducting high stakes statistical analyses to establish the utilization rates

of various protected groups and the impact of human resource decisions
on such groups; developing specialized software to conduct various
statistical procedures relevant to utilization and impact analyses.

2006 — 2007 Human Resource Analyst IV, Los Angeles County, Dept. of Human

Resources, Test Research Unit. Developing and validating selection
systems for all occupational types and levels within the L.A. County
government; headed very high stakes project to revamp the county's
entry-level firefighter selection system; conducting advanced statistical
analysis; automating human resource analysis systems; developing
strategies for coping with anticipated human resource management
challenges.

 

1982-Present Consultant in Human Resource Management: Providing technical counsel
and hands-on assistance in the design, development, implementation, and
Case 1:16-cr-10305-NMG Document 442 Filed 08/25/21 Page 9 of 24

2000 - 2005

Prior to 2000

evaluation of HRM systems to public and private sector organizations;
specializing in performance appraisal and management, selection
systems, program and system evaluation, compensation systems,
organizational development and change, survey research, and serving as
an expert witness services in discrimination cases.

Full Professor, Organizational Psychology, Alliant International
University (formerly: California School of Professional Psychol :

Teaching doctoral students in industrial/organizational psychology,
supervising dissertations and serving as a dissertation committee
member, conducting research.

Academic Positions:

Served as an associate and full professor in Schools of Business at
various universities for 23 years; taught undergraduate and graduate
courses in human resource management, organizational behavior,
research design, and statistics; conducted research in industrial/
organizational psychology, human resource management, and
judgment and decision-making; wrote articles for publication.

Non-Academic Positions:

Chief (GS-14), Performance Appraisal Research and Evaluation
Branch, U. 5S. Office of Personnel Management, Washington, D. C.:
Proposed, obtained funding for, and implemented a research program
in performance appraisal; developed and presented training programs
on performance appraisal system design and development; developed
technical papers on new approaches to appraisal; organized funding
and served as co-project manager for a grant to conduct a national
conference on performance appraisal; developed a comprehensive
framework for evaluating the effectiveness of appraisal systems;
counseled federal agencies and state and local governments on their
appraisal problems.

Research Scientist, Advanced Research Resources Organization,
Bethesda, MD: Designed new methods of performance appraisal and

developed proposals to obtain funding for their assessment; conducted
program evaluation, selection research, and survey research;
conducted statistical analysis and computer programming.

 

Chief of Personnel Research, Vermont Dept. of Personnel, Montpelier,
VT: Established and headed a personnel research section with a staff
of four; obtained and administered a federal-state matching grant
under the Intergovernmental Personnel Act to fund the activities of the
section; developed and validated selection procedures for the state’s
largest job classifications, developed performance appraisal systems,
evaluated management training programs, and carried out attitude
surveys.
Case 1:16-cr-10305-NMG Document 442 Filed 08/25/21 Page 10 of 24

CONSULTING AND TECHNICAL ASSISTANCE ACTIVITIES:

| have provided consulting services to public and private sector organizations too numerous
to list in the areas of statistical analysis, selection system development and validation,
performance appraisal system development, employee surveys, compensation analysis, and
decision support system development. | have also worked as an expert witness on numerous
cases involving such issues as racial discrimination in selection and job assignment, unfair
termination, and compliance with labor laws.

RELATED PROFESSIONAL EXPERIENCE:

Founder and Editor of Human Resource Management Review, a refereed journal that began
publication in February, 1991 by JAI Press, Greenwich, CT.

CEO, Performance Sciences Intemational: Developing web-based software for the
assessment and management of work performance; developing business plan;
marketing of products and services; directing activities of staff.

 

CEO, Professional Statistical Services: Providing statistical consulting services to individuals
and organizations over the full range of statistical applications, including adverse impact
analysis, psychological research, medical research, management systems analysis,
financial analysis, various applications of survival analysis, survey research, and
structural equation modeling. In addition, | am frequently called upon to learn new, cutting
edge statistical procedures in order to apply them for clients. | am a highly skilled
programmer and regularly use VBA in Excel to manipulate data in one or more
worksheets in order to produce data sets amenable to analysis. In addition, | have
created numerous statistical tools in the form of Excel and SPSS macros that are used by
many statisticians.

 

Software Engineer: developed numerous software systems both for clients and for direct sale
to the public. Among my products are the Performance Distribution Assessment system
and Monte Carto/PC (see below).

Researcher and Writer: Conducted numerous research studies in the field of
industrial/organizational psychology; widely published in professional journals and book
chapters; highly competent statistician, writer, and editor.

SELECTED PUBLICATIONS:

Kane, J. S. & Lawler, E. E. lll. (1978). Methods of peer assessment. Psychological Bulletin,
85(3), 555-586.

Kane, J. S. & Lawler, E. E. Ill. (1979). Performance appraisal effectiveness: Its assessment
and determinants. In B. Staw (Ed.), Research in organizational behavior, vol. 1.
Greenwich, CT: JAI Press.

Kane, J. S. (1988). Minimizing the impact of judgmental fallibility on real world decision-
making, with some illustrative applications in human resource management. In Cardy,
R.L., Puffer, S.M. & Newman, J.M. (Eds.) Advances in Information Processing in
Case 1:16-cr-10305-NMG Document 442 Filed 08/25/21 Page 11 of 24

Organizations, Volume 3 (pp. 25-37). Greenwich, CT: JAI Press.

Austin, J. T., Villanova, P., Kane, J. S., & Bemardin, H. J. (1991). Construct validation of
performance measures: Definitional issues, development, and evaluation of indicators. In
G. H. Ferris & K. Rowland (Eds.), Research in Personnel and Human Resource
Management, Vol. 9 (pp. 159-233).

Kane, J. S. & Kane, K. F. (1992). TQM-compatible performance appraisal: An American
cultural imperative. Joumal of Management Systems, 4(2).

Kane, J. S. & Kane, K. F. (1993). Performance appraisal: The design and use of effective
and defensible systems. In H. J. Bernardin (Ed.), Human resource management: An
experiential approach. New York: McGraw-Hill.

Kane, J. S. (1994). A model of volitional rating error. Human Resource Management Review,
4(3), 283-310.

Kane, J. S., Bernardin, H. J., Villanova, P., & Peyrefitte, J. (1995). The stability of rater
leniency: Three studies. Academy of Management Journal, 38(4), 1036-1051.

Bernardin, H. J., Kane, J. S., Ross, S., Spina, J., & Johnson, D. M. (1996). Performance
appraisal design, development, and implementation. In G. R. Ferris (Ed.), Handbook of
human resource management. Chicago, IL: Blackwell.

Kane, J. S. (1996). The conceptualization and representation of total performance
effectiveness. Human Resource Management Review, 6(2), 123-145.

Kane, J. S. & Freeman, K. A. (1997). A theory of equitable performance standards. Journal
of Management, 23(1), 37-58.

Kane, J. S. (1997). Assessment of the situational and individual components of
performance. Human Performance, 10(3), 193-226.

Bernardin, H. J., Hagan, C. M., Kane, J. S., & Villanova, P. (1998). Prescriptions for
effective performance management: Precision in measurement with a focus on
customers and situational constraints. In J. Smither (Ed.), Performance Appraisal: State-
of-the-Art in Practice, San Francisco: Jossey-Bass.

Kane, J. S. (2000). Accuracy and its determinants in distributional assessment. Human
Performance, 13(1), 47-85.

Kane, J. S. & Woehr, D. J. (2006). Performance measurement reconsidered: An examination
of frequency estimation as a basis for assessment. In D. J. Woehr, W. Bennett, & C.
Vance (Eds.), Performance measurement: Current perspectives and future challenges.
Hillsdale, NJ: Lawrence Erlbaum Associates.

Manuscripts (Submitted for Publication):

Kane, J. S. Beyond ANCOVA - Achieving Complete Exclusion of Covariate Variance in the
Comparison of Group Means. (submitted for publication)
Case 1:16-cr-10305-NMG Document 442 Filed 08/25/21 Page 12 of 24

Kane, J. S. & Papini, J. S.. Function-based pay: A new approach to establishing pay
structures. (submitted for publication)

Kane, J. S. & Bernardin, H. J. Policy adherence and the psychology of agents. (submitted for
publication)

Kane, J. S. Removing redundant variance from the components of composite scores.
(submitted for publication)

Kane, J. S. The multilateral assessment of organizational effectiveness. (submitted for
publication)

PROFESSIONAL SKILLS:

Litigation support analysis and report preparation, giving testimony at deposition and trial in
cases relating to all aspects of Human Resource Management, employment discrimination,
wage and hour law, and wrongful termination; directing research programs and projects;
designing and developing performance management systems, selection systems, and
compensation systems; integrating human resource management systems with corporate
strategy; organizational change and development; program evaluation; survey research;
psychometrics; judgment & decision-making analysis and development of decision-support
systems; the highest levels of statistical analysis, including programming customized
analyses and standardized software packages (e.g., SPSS, Stata, Minitab, Matlab); VBA
programming; software engineering, including Visual Basic, Visual Basic.Net, database
programming, SQL Server, and custom website development using HTML, VBScript,
Javascript, and ASP.

PRODUCTS (Selected, over last 20 years):

Performance Distribution Assessment System Completed: August 15, 2004

A revolutionary web-based system for performance appraisal and management which
just received (July 2010) the first U.S. Patent ever awarded for a computer-/web-based
system for assessing the work performance of employees at all organizational levels. For
further details, go to: www.performance-sciences.com.

Select-A-Sample Completed: April 30, 2002
A system for determining sample-size based on either sampling error or power
considerations. Following determination of sample size, the program will then sefect the
requisite size sample from a population database, with or without replacement, and
generate a file of sample members.

Monte Carlo/PC Completed: October 1, 2011

A system for generating random data sets with any number of variables having a
Case 1:16-cr-10305-NMG Document 442 Filed 08/25/21 Page 13 of 24

specified multivariate structure. Data sets may be generated as either populations
having an exact multivariate structure or as samples with sampling error. Distributional
parameters can also be specified.

Tetrachoric Correlation Calculator Completed: September 10, 2012
An Excel macro for computing the tetrachoric correlation between two dichotomized
variables.

Random Sampling Without Duplication Completed: September 5, 2012

An Excel macro for selecting a random sample from a population of cases entered by
the user without duplication of any selected cases.

Anderson-Darling Normality Test Cafculator Completed: September 6, 2012

An Excel macro for testing the distribution of a variable's data for the significance of its
departure from normality. This test is more sensitive to such departures, and is less
sensitive to the influence of sample size, than altemative measures, and is not available
in most statistical analysis systems.

Variance Homogeneity Tests & Correciedt and Ftests | Completed: December 28, 2012
From Summary Data

An Excel macro that accepts the input of summary data for groups (i.e., Ns, means, and
standard deviations or variances) and produces the appropriate variance homogeneity
test and the uncorrected and corrected t or F (i.e., one-way fixed factor ANOVA) tests
and p-values.

Correlation and Slope Comparator Completed: May 29, 2013

An Excel macro that computes all the tests of the differences between correlations and
regression coefficients within each of the categories of independent and dependent,
overlapping and non-overlapping, and their combinations.

Breslow-Day & Tarone Homogeneity of Odds Ratio Tests Completed: May 18, 2014

An Excel macro for testing the significance of the difference(s) between two or more 2x2
contingency tables. These tests are also used to test whether the tables for a set of
strata meet the fundamental assumption of the Cochran—Mantel—Haenszel test of
whether the common odds ratio of the strata being compared differs from 1.0. These
tests have previously been unavailable in any statistical software system other than
those that are too expensive or complex to be accessible for most users.
Case 1:16-cr-10305-NMG Document 442 Filed 08/25/21 Page 14 of 24

ANCOVRES Calculator Completed August 15, 2016

A system implemented through VBA code in Excel for computing ANCOVRES for an
analysis consisting of 1 dependent variable (DV), 1 independent variable (IV), and as
many covariates (categorical or continuous) as desired. ANCOVRES addresses the
crippling defect of ANCOVA of requiring homogeneity in the DV-on-covariate regression
slopes between ail levels of the IV. This condition is rarely met with real world data. Even
when regression slopes do not differ to significant degrees between IV levels, using a
single regression to remove covariate variance from the DV often can seriously distort
the conclusion about differences between IV levels on the adjusted DV. ANCOVRES
resolves this problem by removing covariate variance from the DV separately for each IV
level using the regression of the DV on the covariate within the respective IV level.
Case 1:16-cr-10305-NMG Document 442 Filed 08/25/21 Page 15 of 24

Appendix 2

Replications of Martin Gottesfeld Calculations
Case 1:16-cr-10305-NMG Document 442 Filed 08/25/21 Page 16 of 24

 

 

 

 

 

=t Available Magistrate Judges
2-1 Cased Case Alexander Collings = Cohen Sowler__ Karel Dein _Sorokin Boal Hennessy Kelly Cabell | Total
“3 7 BCHy. Nadal-Ginard x x x X X 5
-4! 1 Davidson v. Cao x x x x 4
/5: 2 Darville v. Children's Hospital Corp. x x x x x 5
6) 3 Felderv. Ponder x Xx x x Xx 5
“7, 4 — Robinson v. BCH x x x x X x 6
8: OS DeGrandis v. BCH x x x x x x 6
. 6 Cabi, et al. v. BCH X x x xX x x 6

Combos oflast6= 21,600
Combos of all7= 108,000

  

i
I

« 4°) M1 M) Availability “ Bowler & Sirotkin, Last 6 Cases“ Bowler & Sirotkin, 7 Cases -. Bowler & 1 Gther Midt
Case 1:16-cr-10305-NMG Document 442 Filed 08/25/21 Page 17 of 24

  

 

 

 

 

 

 

 

 

 

 

 

 

 

8 Cc i a € FE _& wo. fo i el K b cM j N A Ob Po Q
'Bgedor Combos: Sorotkin combos: Foasibte Combinations of 3
wa 234 Each: Foarible Combos of ANG
124 235 Bowler Sirotkin splits) Feasible Combinatians
125 245 125 345 Bowler Sirotkin Combos Bowler Sirotkin
126 245 135 245 5 1 4 1 1 1 1 § 4 3
a4 Med U5 235 2 2 2 a
135 158 234 3 3 4 4
WSs Ned ‘ 5 5 §
Ws 6 6 6 6
148 Probability of the 4 feasible combinations 4 2 5 1 1 1 1 1 4 3 i
W86 ooourring: 2 2 2 3 3 5 5 4
234 «#2150 3 4 5 4 5
235 = .Q000RS 6 6 & 5 &
238 2 4 1 1 2
248 Total Combinations 6 3
246 w Ax Sa 56 26x65 4
258 © 21600 5
345
348 Total fensibto combos botwacn Bowler & Sirotkin: 14
258 plBowter & Strotkin eplitting the 3 cases) = 147271,600 = .000ES
455
Nez

 

i

 

   

4) H MJ Availability _ Bowler & Sirotkin, Last 6 Cases.” Bowler & Sirotkin, 7 Cases Bow

 

1 Other MN] <¢ om
Case 1:16-cr-10305-NMG Document 442 Filed 08/25/21 Page 18 of 24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

woah BE DUE UP Po GH EE RM NU OP A
Combinations of 6
cut of 7, 3 Each Feasible Combos of All 7 ——
(equal splits}: {unequal aplits) Feasible Combinations
Bowler Siretkin Bowler Sirotkin Combos Bowler Siretkin
72 345 7 0 0 [exclude
7.13 245 6 1 4 ? 7 7 7 5 4 3 2
7A4 2.35 1 1 1 1
7AS5 23.4 6 § 6 §
7.16 23.4 2 2 2 3
76 235 3 3 4 4
716 245 4 5 5 5
716 345 5 2 6 7 ? 7 ? 7 ? 4 3 3 2 2 2
723 1 1 1 1 1 1 5 5 4 5 4 3
7.24 6 6 6 6 6 6
BB, 725 2 2 2 3 3 4
Bi 7256 3.45 3 4 5 4 5 5
Ti 784 4 3 4 7 7 ? 7 3 2 2 2
8: 735 1 1 1 1 4 4 3 3
B 736 245 2 3 4 5 5 5 5 4
a; 745 6 6 6 6
as 746 2,35 3 4 1 ? 2
22: 756 23,4 1 3
2 123 § 4
241 124 5
a 125
2 128 345 Total 2 %
7: 134
2; (135 Grand Total = 31 Total Combinations:
ai WS 245 s5x4xSx5x6x6x6
3: 145 p= 39108,000 = .000287 = 03,000
Mi As 235 ;
$2) 156 234 ; Cc)
BB: 234
Mi 235 © Total= 16
3B 3
3B.
a.
3:
3.

 

 

K 4 > | MJ Availability “Bowler & Sirotkin, Last 6 Cases __| Bowler & Sirotkin, 7 Cases “ Bowler £

 

 
Case 1:16-cr-10305-NMG Document 442 Filed 08/25/21 Page 19 of 24

 

 

 

 

 

 

Part 1:
co eB ee DE FF & H | J JK kM
Number of Bowler + 1 other MJ Combos, Last 6
Cases
Bowler Other MJ Combos

5 1 26

4 2 39

3 3 36

2 4 16

1 5 3

total = 120
p = 120/21,600 = .00556
Available Magistrate Judges
Case Alexander Collings Cohen Bowler Karol Dein Sorokin Boal Hennessy Kelly Cabell
Davidson v. Cao x X X X
Darville v. Children’s Hospital X x X x x
Felder v. Ponder Xx x X X X
Robinson v. BCH x X X x xX xX
DeGrandis v. BCH x xX X X x xX
Cabi, et al. v. BCH x X xX x X x
_-_ Bowler & Sirotkin, 7 Cases__ Bowler & 1 Other MJ, last 6° Bowler &i1other MJ, all7_. p(Bowler{]q{

 
Case 1:16-cr-10305-NMG Document 442 Filed 08/25/21 Page 20 of 24

 

______} bp eimog)d 2 He "CW 48un0 78 Jalmog 9 ASE] "CW JOUIO TB 1ejMOg | SASED / “UDAOUIS 8 JelMog

“18/MOg

0} pougjsse Jequinu 943
wWouy Zujujeuses seses sey
SU} HE fis Pinos OM sil)

 

9E = [B3O}
‘] T 9S
T OSE
t ove
T Sve
of =]e03 iT 952 6E = [€303
T 9S T 9vz T OSvE
t ov 0 Sez t 9Sr7z
0 Sv Tt 9€7 t 9SEZ
T 9€ 0 Sez T OvEZ
0 Se 1) vEZ 0 SvEez
0 ve v 9ST v 9Svl
T 92 v Ort ? QSET
0 Sz z Set % OvET
€ =jeI0yO vz ¥ SET z SvET 92 = F203
t 9 0 €z Z SET ? 9SZT € 9SPEZ
0 S v ST z veT v oz v 9SvET
0 ¢ z tT v 9zT z SvzT v 9Sr2t
0 € z vt z Gz S 9EZT S 9SEZT
0 z z eT z v7 € SECT § OvEZT
z T z zt € ez € vEZT S SvEzT
quno) {T)> uno} (z)9 quno} (€)3 quno> (z)> juno) {s)
SALE SOT OEE Le

 

 

 

jo saquinu ase syuno)

 

 
Case 1:16-cr-10305-NMG Document 442 Filed 08/25/21 Page 21 of 24

 

 

Part 1:
Number of Bowler + 1 other
2: MJ Combos, all 7 cases, 1
3) Bowler Other MJ Combos
A, 6 1 30
ss 5 2 129
6b 4 3 142
J. 3 4 100
8B: 2 5 46
3. 1 6 9
‘10. total = 456
AL:
zl p = “Serispone = ,00422 (vs. 00215 reported by Gottesfeld)
13
14 Case#t Case Alexander Collings Cohen Bowler Karol Dein  Sorokin Boal Hennessy Kelly | Cabell
15. 7  — BCHv. Nadal-Ginard x x X X x
16) 1 Davidson v. Cao Xx x x x
17, 2 Darville v. Children's x x x Xx x
18: 3 Felderv. Ponder x x X x x
49° 4 — Robinson v. BCH X X Xx X xX X
20° 5 DeGrandis v. BCH X X x xX X x
21S «G Cabi, et al. v. BCH x x x x x x
<> Bowler & 1 Other MJ, last 6 | Bowler & 1 other M3, all 7.” p(Bowler selected 3x) $32" Qh

 
Case 1:16-cr-10305-NMG Document 442 Filed 08/25/21 Page 22 of 24

Part 2:

 

 

 

 

 

A Be Kk Nd
CIS) Count CS} Count Cla) Count (3) Court} Count} Count
Counts are number of 72350 71z34CO 723~«*S 72.00~«5 an 4 1 1
MUs who could fill ail tha 7723465 723507 7245S 723 «5 72 «3 2 1
‘other cases remaining from 712358 5 71236 § 725 0OSS m4 4 7 (3 3 1
the cases not assigned to 712456 4 71245 7 7126 5 76 4 4 3 4 1
Bowler, 7withaleawayof 71456 4 7248S 7345 7% 4 7% 3 5 1
L{MJcountedifcancover 7234563 7258 OG 735 «5 723 (3 76 6 1
all remaining er all 23456 4 734507 71% COS 7243 2 3 7 3
remaining minus 1), Total= 30 74s 5 m5 4 7263 8 3 Tott= 9
22) 7356S 7464 | “3
33) mss 4 76 O4 7343 6 3
34 | 72345 3 723404 75. 3 6 4
3B. 723487 72384 73804 231
36) 7235607 72% 0=~«*S 745 3 24
2 72456 «6 72452 7484 a 1
3B | 73456 «6 72465 7B 4 2%
39 245.9 7256 4 mw 3 44
40) wus 8 7453 wm 3 ce
a 12365 «8 73464 1 3 s 1 C=]
i 2455 7 736 4 we 4 44
| S60? 745604 m4 3 461
: 2uss 4 34S wm 3 ss
| Total = 129 12354 Be 4 Total= 46
cy ws OS “us 3
47 . 245 3 “B48
48 464 we 4
m6 4 234d
‘ 1453 <n
‘at | 4B 4 235C«*Y
82) BE 4 245 «41
53) M56 OS 26 ~CS«‘zr
Bh 2345.3 26 OC«*dt
8, . 246. 3 45 0C~‘z|
56 263 M6 0C«*z
oe 24563 36 0C«
"58 | 355 3 45 OY
58 Totals 42 Total= 100
80.

«> W|” Bowler & 1 Other MJ, last6 | Bowler & 1 other MJ, all 7," p(Bowler sele

 
Case 1:16-cr-10305-NMG Document 442 Filed 08/25/21 Page 23 of 24

 

BO DB ge aM

 

 

 

“Case ___Allexander Collings Cohen Bowler _Karol__Dein __Sorokin _Boal__ Hennessy _Kelly __Cabell__

 

ayy

}

OO Nia wile,

auf Wh

hat
QO!

 

‘H¢> "Bowler & 1 Other MJ, last 6 "Bowler & 1 other MJ, all7_| p(Bowler selected 3x) .t3 fd}

 

8CH v. Nadal-Ginard X X xX xX X
Davidson v. Cao x x xX x
Darville v. Children's xX X xX xX x
Felder v. Ponder xX X x x x
Robinson v. BCH xX X x X x X
DeGrandis v. BCH Xx x X x X x
Cabi, et al. v. BCH x x X x x x
Probability of Bowler selected 3 times
among last 6 cases
Case # p(Bowler) Low High Median

1 0.250 0.004657 0.01 0,00683 (vs. .C0875 reported by Gottesfald)

2 0.200 :

3 0.200

4 0.167

5 0,167

6 0.167

 
Case 1:16-cr-10305-NMG Document 442 Filed 08/25/21 Page 24 of 24

 

eR Be OB Re ea Hee a ep Res ls

eal .Caleutations: Probabilities of Bowler combinations of 3 cases
2. among the last 6 cages
0.01 Median 0.006826125
0.00835 Mean 0.006859051
0.00835
0.00835
0.00835
0.00835
0.60835.
45 0.00697225.
0,00697225:
0.00697225
o.coses:
o.ocess
o.0066e:
248 0.055778
ca 245 2s OZ
Be a6 0,0085778
8 345 0.005878
40 346 0.008578
a. 356 0.0085778
“2 456 0.004657463

 

 

BRERRES

tg

jai
BRR BE

8

Sum = O.BSS1013:

  

 

 

4) iL,” Bowler & 1 Other MU, last 6” Bowler & 1 other Mi, all7 | p(Bowler selected 3x)
